Citation Nr: 1450352	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  04-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis ("MG"), to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability for the period prior to January 25, 2012.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. E.T. 



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from April 2002 and September 2003 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the April 2002 rating decision, the RO denied service connection for myasthenia gravis (MG).  Thereafter, in the September 2003 rating decision, the RO denied entitlement to a TDIU.

In September 2014, the Veteran testified before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the file is of record. 

In November 2005, the Board issued a decision in this case which denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2007 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint remand.  The Veteran's case was again before the Board in December 2007 at which time the case was remanded for additional development.

In July 2011, the Board remanded claims for service connection for MG and entitlement to a TDIU for additional development.  In an April 2012 rating decision, the RO granted a TDIU, effective January 25, 2012.  Because the Veteran has pursued this appeal since 2003, this is only a partial grant of the benefit sought; the issue of entitlement to a TDIU for the period prior to January 25, 2012 remains on appeal before the Board.

In February 2013, this matter was once again before the Board.  The Board remanded the claims for service connection for MG and an earlier effective date for grant of TDIU.  As the issues of TDIU were inextricably intertwined, the issue of an earlier effective date for the claim of TDIU was also a part of the remand.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  On September 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the claim of entitlement to service connection for MG was requested.

2.  The Veteran's service-connected disabilities have been shown to render him unable to secure or follow a substantially gainful occupation for the period of January 9, 2003 to January 24, 2012 on a schedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to entitlement to service connection for MG have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of TDIU for the period of January 9, 2003 to January 24, 2012 have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.340, 3.341, 4.1-4.14, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Myasthenia Gravis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn the claim of entitlement to service connection for myasthenia gravis and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


TDIU

The Veteran seeks entitlement to a total disability evaluation based upon his service-connected disabilities for the period of January 9, 2003 to January 24, 2012.  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  The Veteran graduated high school in 1966 and did not attend college.  He has no additional educational or vocational training beyond high school.  The Veteran last worked on a full time basis in 1999 as a self-employed cabinetmaker.  From February 1998 to July 1999, he was construction pipe worker.  He has also worked doing house maintenance, as a construction foreman and as a carpenter.  

Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

For the period of January 9, 2003 to January 24, 2012 the Veteran was service connected for tinnitus, evaluated a 10 percent disabling; post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling; diabetes mellitus, type II, evaluated as 40 percent disabling, bilateral sensorineural hearing loss, evaluated as non compensable; and erectile dysfunction, evaluated as non compensable.  The Veteran's total disability rating for this period was 70 percent.  During this period the Veteran did have one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Accordingly, scheduler consideration of TDIU is warranted.

During this period, the Veteran had to stop working due to his nonservice-connected disability of MG.  A June 2002 VA medical opinion indicated that the Veteran was suffering from severe myasthenia gravis and would not be able to perform his current job as a construction worker.  The examiner indicated the Veteran's inability to work was for an indefinite period of time.  A follow-up letter dated in September 2002, revealed the Veteran's myasthenia gravis had deteriorated to the point of necessitating surgical intervention.  The VA examiner opined the Veteran would continue to be disabled, i.e. unemployable, until his condition stabilized.

However, in addition to his MG, the Veteran suffered from the following service connected disabilities: tinnitus, hearing loss, PTSD, diabetes mellitus, and erectile dysfunction.  Specifically, the Veteran's PTSD and diabetes mellitus had an impact on the Veteran's ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

During this period a Social Security Administration (SSA) disability determination revealed the Veteran was awarded disability compensation for myasthenia gravis.  The disability was noted to have begun in February 2002.  SSA determined that the Veteran was unable to perform any past relevant work.  Based upon the Veteran's residual functional capacity, and vocational factors, SSA determined there were no jobs existing in significant numbers, which the veteran could perform.  While SSA deemed the Veteran unemployable, there is no indication that his service-connected tinnitus, bilateral sensorineural hearing loss, diabetes mellitus, PTSD or erectile dysfunction were considered by the SSA.  In fact, records from the SSA and VA show that the SSA made their determination solely based upon the Veteran's non-service connected disability, specifically, myasthenia gravis.

As such, the Board will focus on the effect that the Veteran's service-connected disabilities had on his ability to the Veteran's ability to secure and follow a substantially gainful occupation during the period of January 9, 2003 to January 24, 2012.  

In October 2009, the Veteran underwent a VA examination for his diabetes mellitus.  The examiner noted that the Veteran does not do a lot of physical activities due to fatigue and fear of low blood sugar levels.  In February 2012, the Veteran underwent another VA examination for his diabetes mellitus and the examiner opined that the Veteran's diabetes mellitus affects his ability to work.  Specifically, the Veteran needs to work regular shift with regularly scheduled meal and rest breaks.  Overall, the consensus is that the Veteran's diabetes causes the Veteran to fatigue easily.  

In regards to the Veteran's service connected PTSD the Veteran underwent an examination in January 2012.  At this examination it was reported that if the Veteran were to attempt to return to work, occupational problems attributable to PTSD and associated depression would include: intrusive war memories that would interfere with concentration and memory; episodic elevation in anxiety and depression symptoms; increased unreliability and missed work; inability to work with customers and co-workers; high irritability; daytime fatigue, reduced energy, reduced emotional resiliency; hypervigilance, increased anxiety; and his depression and despondency would be associated with reduced motivation, reduced self-confidence, and poor personal morale.  

At the Veteran's hearing a licensed psychologist, DR. E.T., testified on behalf of the Veteran and submitted an evaluation on the Veteran's ability to work during this period.  She concluded that in consideration of his employment and educational history that the Veteran, based on his PTSD symptoms, would not have been able to function in the competitive job market.  

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not the Veteran is precluded from work by his service-connected disabilities, specifically his service-connected PTSD and diabetes mellitus.  As such, a total disability evaluation based upon individual unemployability due to service-connected disabilities is warranted effective January 9, 2003.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The appeal as to entitlement to service connection for myasthenia gravis is dismissed.

Entitlement to an earlier effective date for individual unemployability due to service-connected disabilities is granted for the period of January 9, 2003 to January 24, 2012.  




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


